 WITTOCK SUPPLY COMPANY201Wittock supply CompanyandTeamsters LocalUnion No. 328, affiliated with theInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemenand Helpersof America. Cases30-CA-594 and 30-CA-634May 2, 1968DECISION AND ORDERBy MEMBERS FANNING, JENKINS, AND ZAGORIAOn January 23, 1968, Trial Examiner William J.Brown issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had notengaged in certain other unfair labor practices al-leged in the complaint and recommended thatthose allegations be dismissed. Thereafter, theGeneral Counsel filed exceptions to the Trial Ex-aminer's Decision together with a supporting brief,and both the Respondent and Charging Party filedcross-exceptions and briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-ex-ceptions, and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner asherein modified.1.Although the Trial Examiner found Section8(a)(5) and (1) violations of the Act in theRespondent's unilateral elimination of a Christmasbonus and its unilateral change in lunch hours andstarting time for warehouse employees, whichreduced the number of hours worked, he made nosuch findings regarding the unilateral reduction inworking hours of the two truckdrivers. We see nodistinction between the Respondent's failure to bar-gainover the reduction of hours for thewarehousemen and its failure to bargain regardingthe reduction of hours worked by the truckdrivers.As was the case wiui me warehouse employees,theworking hours of the two unit truckdrivers,Grunlund and Burkman, were unilaterally reducedafter January 1, 1967. In fact, not only did they losetheir overtime hours, but each was laid off 1 dayper week without notice to or consultation with theUnion. In the 3 months prior to January 1, 1967, aswas the case with the employees in the warehouse,the two truckdrivers had worked a substantialamount of overtime, Grunlund averaging 11.6hours per week and Burkman about 15.9 hours perweek. Moreover, no reason was given at the timefor their reduction in the workweek, which was ap-parently announced in each case by the posting of anew schedule. This was the first time that Grun-lund,Respondent'smost senior employee withsome 10 years of service, had been reduced to a 4-day working week. This was also true of Burkmanwho had worked for Respondent since April 1965.It is also clear that one of the principal causes ofthis reduction in working hours was the Respon-dent's admitted unilateral action in completelyeliminating the Kohler pickup runs in early January1967 and contracting this work out to PrefabTruckingCompany,an independent carrier.Although it is true that Respondent had utilizedprimarily common carriers to transport incomingmaterials from three of its four major suppliers, ithad in the past almost exclusively used its owntrucks in the semimonthly hauling of plumbing sup-plies from Kohler, some 157 miles each way. How-ever, commencing early in January 1967, Respon-dent completely ceased using its own trucks for theKohler run and thereafter used exclusively the ser-vices of Prefab Trucking Company to deliver thesematerials. It is thus clear that Respondent's conductin this regard was a significant departure frompreviouslyestablishedoperatingpractices.'Furthermore, the Respondent did not afford theUnion an opportunity to bargain over the decisionto eliminate the truck route prior to its actual im-plementation by entering into arrangements withPrefab Trucking Company to haul the incomingmaterials from Kohler.Regardless of the Respondent'smotivation ineliminating these unit work opportunities,as in thecase of the elimination of the Christmas bonus andthe change in working times which reduced hoursof work in the warehouse, the Union had the statu-tory right to be notified in advance of the proposedseven 1-day per week layoff and the elimination ofthe Kohler pickup run and given an opportunity tobargain over the decision to make thesecontem-'CfWestinghouse Electric Corporation (Mansfield Plant),150 NLRB1574, 1576171 NLRB No. 33 202DECISIONSOF NATIONALLABOR RELATIONS BOARDplated operational changes and the effects of thatdecision upon the work opportunities for the bar-gaining unit employees involved.'Accordingly, wefind that Respondent violated Section 8(a)(5) and(1) of theAct byunilaterally laying off the two unittruckdrivers 1 day per week and by unilaterallyeliminating the Kohler pickup truck runs, all ofwhich reduced the number of hours worked andeliminated regularly scheduled overtime work.2.The complaint alleges that on or about May17,1967,certainofRespondent's employeesceasedworkand went on strike, that the strike con-tinued since that date,and that it was caused andprolonged by Respondent's unfair labor practices.The Trial Examiner found thatthis allegation wasnot properly before him on the ground that therewere "no allegations of specific unfair labor prac-tices in connection with any treatment accordedthe strikers," and, accordingly, he made no findingsas to the character of the strike here involved. Wedisagree.Although Respondent has contended that thestrike was based on economic factors,it is well set-tled that if the strike was motivated because of un-fair labor practices in addition to economic orother factors, it is an unfair labor practice strike.3Moreover, and contrary to the Trial Examiner, theBoard has uniformly issued prospective reinstate-ment orders for unfair labor practice strikerswithout regard to the existence of issues concerningdiscriminatory treatment accorded strikers or arefusal to reinstate.' For example, inBuffalo Arms,Inc.,'we adopted the following finding made by theTrial Examiner:As noted, the Respondent's employeesstruck on June 14, 1954, in consequence of itsrefusal to bargain with the Steelworkers. At thehearing,counselfor the General Counsel andthe Steelworkers requested the Trial Examinerto find, as alleged in the complaint, that the ex-isting strike is an unfair labor practice strikeand that the striking employees are thereforeunfair labor practice strikers.While the TrialExaminer expressed doubt as to the efficacy orpropriety of such findings in this proceeding, inthe belief that they were beyond the scope ofthe refusal to bargain issue implicit in the Sec-tion 8(a)(5) ... violation alleged in the com-plaint, reference to pertinent Board precedentsreveals not only the necessity here for thesefindings but recommendation of an appropriateorder pursuant thereto. Accordingly, as it hasbeen found that the Respondent's refusal tobargain with the Steelworkers was an unfairlabor practice, it follows that the strike whichwas caused and prolonged thereby is an unfairlabor practice strike, and hence that the strik-ingemployeesareunfair labor practicestrikers, and it is so found."More recently, inLouisville Chair Company, Inc.,7we adopted the Trial Examiner's finding that thestrike involved was caused by Respondent's viola-tion of Section 8(a)(5) of the Act in refusing tobargain and rejected Respondent's contentions re-garding the propriety of the unfair labor practice al-legation which are very similar to the reasons ad-vanced by the Trial Examiner in the present in-stance for his failure to make a determination ofthe character of the strike involved:Respondent contends that these allegations[that the strike was caused and/or prolongedby Respondent's unfair labor practices] are notproper for consideration in this case becauseRespondent has not been charged with dis-criminatorily refusing to reinstate any strikeror any other violation of the Act to which thenature of the strike has any relevance.... I amsatisfied that the allegations pertaining to thestrike areproperly considered herein and maybe the basis of an appropriate order as part ofthe remedy for the unfair labor practices, if thestrike was an unfair labor practice strike."Thus, while the Trial Examiner in the present caserefused to make a finding concerning the nature ofthe strike on the ground that he has no authority todo so, it is clear that he does possess such authority.His authority under Section 10(c) of the Act is toprescribe and recommend remedies for unfair laborpractices, and the underlying purpose of a prospec-tive reinstatement order for unfair labor practicestrikers speaks to the question of remedy. Ac-cordingly, if the instant strike were caused in partby Respondent's unfair labor practices, the custom-ary prospective reinstatement order is clearlywarranted to restore, to the extent possible, thestatusquo as it existed prior to the commission of'Winn-Dixie Stores, Inc.,147 NLRB 788, modified 361 F.2d 512, cert.denied 385 U.S 935,Aircraft Specialties, Inc.,148 NLRB 1127, enfd. 360F 2d 600 (C A.6), Cloverleaf Cold Storage Co.,160 NLRB 1484;M.SnackIron and SteelCo.,146 NLRB 1068' LouisvilleChair Company,Inc.,161NLRB 358.The Little RockDowntowner,Inc,145 NLRB 1286, 1311-12,enfd as modified 341 F.2d1020(C.A 8)1See,e g ,Louisville Chair Company, Inc., supra; Schill Steel Products,Inc,144 NLRB 69, 78, enfd. 340 F.2d 568 (C.A.5);NationalFurnitureManufacturing Company, Inc.,130 NLRB 712;Buffalo Arms, Inc.,110NLRB 816,824, enforcement denied on other grounds224 F.2d 105 (C.A.2).' Supra,fn. 4s Idat p. 824v Supra,in 3." Id.at 376. WITTOCK SUPPLY COMPANY203those unfair labor practices.We believe, and sofind, that the allegation of an unfair labor practicestrike in the complaint is sufficient to permit theTrial Examiner to exercise his authority in this re-gard.Moreover, the record amply supports a findingthat the strikewas infact caused and prolonged bythe Respondent's unfair labor practices. Followingthe Union's certification, Respondent engaged innumerousacts of unlawful conduct, including Sec-tion 8(a)(1) violations for interrogating an em-ployee about his own union activity and that ofothers, for interfering with employees' protectedactivitiesby promising to assist employees inwithdrawing from the Union, and by threateningemployees with the destruction of their majorityunder the proposed 1-year contract by hiringmanagementrelatives to vote the Union out at theend of the contract period, as well as Section8(a)(5) violations for the unilateral reduction ofworking hoursand the eliminationof a Christmasbonus.On May 16, 1967, the employees held ameeting to take a final strike vote. At the meetingand prior to voting, the employees discussed,amongother things, the Employer's unfair laborpractices. Both employees Mercier and Grunlundtestified that the discussion preceding the strikevote concerned the Employer's unfair labor prac-tices in addition to any economic considerations.Specifically,it isuncontroverted that the men com-plained of the reduction of working hours and theEmployer's threat to hire relatives to vote out theUnion's majority at the termination of the proposed1-year contract, both of which have heretoforebeen found as violations of the Act. Moreover,when the strike commenced at least two of theUnion's picketsignsidentified the strike as beingdirected specifically toward Respondent's unfairlabor practices. It is also clear that these problemswere not resolved up to and including the time ofthe hearing in this case. Thus the causal connectionbetween the unfair labor practices and the pro-longed strike is clear. Accordingly, we believe, andso find, that the strike from its inception has beenan unfair labor practice strike.THE REMEDYAlthough theTrial Examiner found that Respon-dent violated Section 8(a)(5) and(1) of the Act byunilaterallyeliminatingemployeeChristmasbonuses and by unilaterally changing starting andshifttimesand regularly scheduled overtime,thereby reducing total weekly hours of work, hefailed in his recommended remedy to fashion amake-whole provision based on these findings forthe employees involved. We believe that the TrialExaminer's failure to prescribe such a remedy, inthese circumstances, is contrary to well-establishedBoard policy. As we have stated:It is the Board's customary policy to direct arespondent-employer to restore the status quowhere he has taken unlawful unilateral actionto the detriment of his employees. Such anorder is warranted to prevent the wrong-doerfrom enjoying the fruits of his unfair laborpractices and gaining an undue advantage atthe bargaining table.'There are many cases specifically involving, as inthe instant case, the unilateral withholding of aChristmas bonus where the Board has followed thiscustomary policy and prescribed a make-wholeremedy.10Similarly,such remedies have beenfashioned for a unilateral reduction in workinghours. As in the present case, restitution of lost payhas been ordered by the Board where truckdriverswere unilaterally laid off 1 day per week" and inanother instance where loss of pay was suffered asresult of a 1-hour per week unilateral reduction inworking time.l2In the present case the unilateral actions of theRespondent in eliminating the bonus and reducingthe working hours of the warehouse employees aswell as the working hours of the two truckdriverstook place in an atmosphere permeated with unionanimus, coupled with several unfair labor practices.Although the record reveals that Respondent was ina period of declining sales at the time, Respon-dent's profit for the fiscal year ending February1967 was one of its highest. The record furtherreflects that during the several month periodpreceding January 1967, Respondent had grantedwage increases to its employees, many of which ex-ceeded those given theretofore. In these circum-stances we do not believe that Respondent shouldbe permitted to benefit from its unlawful conduct atthe expense of the employees whose interests in thedecisions were denied the protection afforded themby the bargaining process. Accordingly, we shallorder the Respondent to make its employees whole9Herman Sausage Company, Inc.,122 NLRB 168, 172, enfd 275 F.2d229 (C.A. 5).10 See,e.g.,Gravenslund Operating Company,168 NLRB 513,BeaconJournal PublishingCompany.164N LRB734,Exchange Parts Company,139 NLRB 710, enfd 339 F.2d 829 (C A 5)" Cloverleaf Cold Storage Co , supra12Aircraft Specialties, Inc, supra 204DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the monetary loss suffered by them as a result ofthe unlawful withholding of the 1966 Christmasbonus, the amount of the loss to be determined bythemethod used in making bonus payments inprevious years with interest at the rate of 6 percentper annum,to be computed in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716. Weshall also order the Respondent to make whole itswarehouse employees for any loss of pay they in-curred as a result of Respondent's unilateral changein working hours by the payment to them of a sumof money equal to that which they normally wouldhave earned before the reduction in hours from thedate, in each instance, when the particular hourswere reduced until the occurrence of any of the fol-lowing events:(1) reaching mutual agreement withthe Union regarding the subjects which Respondentisordered to bargain about; (2) bargaining to abona fideimpasse;(3) the failure of the Union tocommence negotiations within 5 days of the receiptof the Respondent's notice of its desire to bargain;or (4) the failure of the Union to bargain thereafterin good faith. Such loss of pay shall be computed inthe manner established by the Board in F. W.Wool-worthCompany,90NLRB 289, with interestthereon at the rate of 6 percent per annum in ac-cord with the decision inIsisPlumbing & HeatingCo., supra.Furthermore, having found that the Respondentviolated Section 8(a)(5) and (1) by implementing1-day per week layoffs and by contracting out theKohler pickupruns,thereby eliminating hoursworked by unit truckdrivers without first giving abargainingopportunity to the Union, we shall orderthe Respondent to cease and desist therefrom, andfrom like and related conduct. We shall also orderthe Respondent to undo the specific violation foundby offering now to bargain with the Union, not onlyabout the effects on the employees involved in thisaction, but also about the resumption of the opera-tion.Moreover,it isclear that if the Respondenthad honored its statutory bargaining obligation, thetruckdrivers affected would not have suffered areduction in hours worked without the protectionaffordedthem through collective bargaining aboutthe proposed action.In any event,itmay bepresumed, they would not have lost hours workeduntil Respondent had fulfilled its bargaining obliga-tion by negotiating to a bona fide impasse. Ac-cordingly, we shall further order that the Respon-dent shall make the truckdriver employees wholefor any loss of pay they may have suffered as aresult of the Respondent's unfair labor practice bya payment to them of a sum of money equal to thatwhich they would have earned from the date of theunfair labor practice to the occurrence of the earli-est of one of the following events: (1) reaching mu-tual agreement with the Union relating to the sub-jects which Respondent is herein required to bar-gain about; (2) a bona fide impasse in such bargain-ing; (3) the failure of the Union to commencenegotiations within 5 days of the receipt of theRespondent's notice of its desire to bargain with theUnion; or (4) the failure of the Union to bargainthereafter in good faith. Of course, if the Respon-dent desires to eliminate the layoff and reinstate theKohler pickup run under the same or substantiallyequivalentconditionsaspreviouslyexisted,backpay shall not run beyond the date it does so.The loss of pay shall be computed in the mannerestablished by the Board in F.W.Woolworth Com-pany, supra,with interest thereon at the rate of 6percent per annum in accord withIsis Plumbing &Heating Co., supra.In addition, it having been found that at the timeof the hearing Respondent's employees were en-gaged in a strike caused and prolonged by Respond-ent's unfair labor practices, the striking employeesare therefore entitled to reinstatement upon applica-tion, whether or not their positions have been filledby the hire of replacements. As Respondent assertsin its brief, however, that it has recently reinstatedthe striking employees upon their abandonment ofthe strike, we believe it unnecessary at this time toissue a prospective reinstatement and make-wholeorder. Nevertheless, we reserve the right to modifythis order if the strikers have not been or are not infact timely reinstated to their prior positions uponapplication.AMENDED CONCLUSIONS OF LAW1.Renumber the Trial Examiner's Conclusion ofLaw 10 as 12.2.Renumber Conclusion of Law 9 as 10.3.Add the following:"9. By reducing employee work opportunitiesand regularly scheduled overtime by implementinga 1-day per week layoff for truckdrivers and byeliminating a regularly scheduled truck pickup run,allwithout notice to or consultation and bargainingwith the Union, the Companyhas engaged in unfairlabor practices defined in Section 8(a)(5) and (1)of the Act.""11. The strike engaged in by employees in theaforesaid appropriate bargaining unit which com-menced on May 17, 1967, was an unfair laborpractice strike." ORDERWITTOCK SUPPLY COMPANY205Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, Wit-tock Supply Company, Iron Mountain, Michigan,itsofficers,agents,successors,and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as herein modified.1.Renumberparagraph 1(f) of the Trial Ex-aminer'sRecommended Order as 1(g).2.Add the following paragraph, to be numbered1(f), to the Trial Examiner's Recommended Order:"Refusingto bargain with the Union by laying offunit truckdrivers 1 day per week and by eliminatingregularly scheduled truck pickup runs withoutnotice to or consultation with the Union, therebyunilaterallyeliminatingcustomary overtime andhours worked."3.Renumber paragraph 2(d) of the Trial Ex-aminer'sRecommended Order as 2(f) and para-graph 2(e) as 2(g).4.Add the following to paragraph 2 of the TrialExaminer'sRecommended Order:"(d) Upon request, bargain collectively with theUnion with respect to the 1-day week layoff of theunittruckdrivers and the reinstitution of the truckpickup runs to the Kohler Company, and embodyany understanding reached as a result of such bar-gaining in a signedmemorandum of agreement.""(e)Make whole the unit warehouse andtruckdriver employees for any loss of pay sufferedby them in the manner and under the conditionsand circumstances set forth in the section of theBoard'sDecision entitled `The Remedy."'5.After the subparagraph contained in the fifthindented paragraph of the "Appendix", insert thefollowing:WE WILL NOT refuse to bargain with theabove-named Teamsters local by implementinglayoffsandeliminatingregularly scheduledtruck routes and customary overtime withoutnotice to and bargaining with the aforesaidTeamsters local and WE WILL upon requestbargainwith the Teamsters on these and othermatters of collective bargaining.6.After the sixth indented paragraph of the"Appendix", insert the following:WE WILL make whole the warehouse andtruckdriver employees for any loss of pay suf-fered by themas a resultof our failure andrefusal to bargain with the aforenamed Unionconcerning the aforementioned layoffs and theelimination of the Christmas bonus, regularlyscheduled truck routes, and customary over-time.TRIAL EXAMINER'S DECISIONWILLIAM J. BROWN, Trial Examiner: Thisproceeding under Section 10(b) of the NationalLabor Relations Act, as amended, hereinafterreferred to as the "Act," came on to be heard atIronMountain,Michigan,onSeptember 19through 22, 1967. The original charge of unfairlabor practices was filed May 18, 1967, by theabove-indicatedChargingParty,hereinafterreferred to as the "Union" and the original com-plaint in Case 30-CA-594 issued July 7, 1967, bythe General Counsel of the National Labor Rela-tions Board acting through the Board's RegionalDirector for Region 30. Thereafter charges werefiled and a complaint issued in Case 30-CA-634and the cases were consolidated by order of the Re-gional Director on September 8, 1967. The com-plaints allege, in addition to jurisdictional matter,the commission of unfair labor practices defined inSection 8(a)(1), (3), and (5) of the Act, on thepart of the above-indicated Respondent, hereinaftersometimes referred to as the "Company." TheCompany's duly filed answers admit the jurisdic-tional allegations of the complaints and the statusof the Charging Party as a labor organization withinthe meaning of Section 2(5) of the Act; they denythe commission of the alleged unfair labor prac-tices.At the hearing the parties appeared and par-ticipated as noted above with full opportunity topresent evidence and argument on the issues; sub-sequent to the close of the hearing briefs werereceived from the General Counsel and the Com-pany and they have been fully considered. On theentire record herein and on the basis of my obser-vation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCOMPANYThe pleadings and evidence indicate and I findthat the Company is a wholesale supplier of plumb-ing and heating supplies, industrial pipe, valves, andfittings. Its office and warehouse is in Kingsford,Michigan,' and its customers, contractors, industri-al accounts, municipalities, and retailers are locatedthroughout the Upper Peninsula of Michigan and inthe northeastern counties of Wisconsin. During thecalendar year preceding issuance of the complaints'The Company maintains its post office address in Iron Mountain,Michigan 206DECISIONSOF NATIONALLABOR RELATIONS BOARDherein the Company purchased and received in in-terstate commerce from points outside the State ofMichigan products valued in excess of $50,000. Ifind,as theCompany concedes, thatit is an em-ployer en aged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDThe pleadings and evidence establish that theUnion is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction and Summary of EventsIn the conduct of its wholesaling operations theCompany has employed at material times a totalwork force of some 30 employees of whom 10 com-prisethe driver-warehouseman category involved inthe present case.2 The employees work under thesupervision of JackWittock, secretary-treasurerand manager;James Wittock and Frank McKinnon,vice presidents; and Joseph Rahoi, warehouse su-perintendent.Sometime in September 1966, Grunlund commu-nicated with Union Business Agent Kenneth Davislooking to union organization of company em-ployees.Meetings were held in Grunlund's homeany a number of employees signed union authoriza-tion cards. On October 3 and 4, 1966, the Union,by telegram and letter,demanded recognition in aunit of drivers and warehousemen and on October5 fileda representation petitionwith theBoard'sRegional Office. A Board-conducted election washeld December 7 resulting in a vote of seven tothree in favor of union representation; the Unionwas certified as bargaining representative of thedriver-warehousemen unit on December 15.Bargaining sessions thereafter failed to producean agreement and on May8, 1967,theMichiganState Labor Mediation Board conducted a strike-vote election by secret ballot on the issue of ac-ceptance of the Company's proposed agreement orrejection and strike. The company proposal was re-jected and the seven supporters of the Union wenton strike on May17, 1967. Theywere still on strikeas of the time of the hearing in this case.The un-contradicted testimony of Davis is that the strikerspicketed the company premises with signs bearingthe legends "On Strike," "Wittock Supply onStrike" and "Wittock Supply Company Charged2Employeesin thedriver-warehouseman bargaining unit are HolgerGrunlund and Bruce Burkman,truckdrivers,and Walter Bilsky,TheophilDeNeve,Marvin Mercier,Robert Freeman,Kenneth Hamby,Lloyd Peter-son, George Servia, and Ronald Struebing,warehousemen.'General Counsel's brief urgesthat,as alleged in paragraph10 of thecomplaint anddeniedin theCompany'sanswer,the strikewhich com-mencedon May 17, 1967, and continuedat least throughout the hearing,be found to be an unfairlaborpractice strikeThereare, however, no al-with Federal Violations."3The case presents the question as to whether, asalleged by the General Counsel and denied by theRespondent, the Companyengaged inunfair laborpractices by:(1)McKinnon'squestioningofBilskyonDecember 23, 1966, concerning his union activi-ties;(2)McKinnon'ssolicitingemployeesonDecember 23, 1966, to abandon their support ofthe Union, while offeringassistancein formation ofan independent union;(3) Jack Wittock's threatening Grunlund withdischarge and creating an impression of surveil-lance of employee union activities in March 1967;(4) Jack Wittock's threat on May 1 and 3, 1967,to hire relatives and vote the Union out after 1year;(5) The elimination of a Christmas bonus inDecember 1966;(6) The change of shift and lunch hours andother reduction of employee hours of work dis-criminatorily and without consultation with theUnion in December 1966;(7) The elimination of pickup truck runs inDecember 1966 without consultation with theUnion; and(8) The layoff of employees Hamby and Nygardon January 3 and May 21, 1967, respectively.B. Interrogation Respecting Employee UnionActivityThe testimony of both Bilsky and McKinnonestablishes thatMcKinnon called Bilsky to the of-fice on the morning of December 23, 1966. McKin-non testified that his purpose in summoning Bilskyto the office was to inquire into the reasons whyemployees were dissatisfied with the Company. Hedid not deny Bilsky's testimony, which I credit, that-in the course of their conversation he asked Bilskyif he were a union member and if the employeeswere paying dues to the Union. This questioning ofBilsky concerninghis union activity and that ofother employees occurringin circumstancesplainlylacking in assurancesof innocence of purpose inthe inquiry constituted an unfair labor practicedefinedin Section8(a)(1) of the Act.C. Suggested Formation of Independent UnionThe complaintallegesthat McKinnon,at an em-ployeemeeting onDecember 23, 1966, solicitedlegations of specific unfair labor practices in connection with any treat-mentaccorded the strikers In the circumstances it appears that the allega-tion that the strike was an unfair labor practice strike is not properly beforethe Examiner for determination at this stage. The Examiner's authorityunder the statute and regulations (see Board's Rules, Section 102.35) is tohear and determine allegations rejecting specific unfair labor practices, notto issue advisory opinions or declaratory judgments Accordingly, I makeno findings as to the character of the strike here involved WITTOCK SUPPLY COMPANYemployees to abandon the Union and offered helpin their withdrawal from the Union and the forma-tionof an independent union. The evidenceestablishes that,in accordance with longstandingcustom,the Company provided several bottles ofliquor in the conference room toward the latterpart of the workday immediately preceding theChristmas holiday. All employees of the bargainingunit were present except for the two truckdrivers.There was some extended discussion among em-ployees with respect to whether or not they shouldcontinue their support of the Union. In the courseof the discussion, employees Peterson, Struebing,and Servia spoke up in favor of supporting theCompany as against the Union. No decision wasreached, however, because of the absence of thetwo drivers. The evidence indicates that after theemployee discussion McKinnon was called into themeeting.WhileBilsky's account is somewhat con-fusing as to occurrences on this occasion, the ac-counts of Mercier and Freeman are credible in myjudgment and are to the effect that when McKin-non was called into the meeting and informed thatthe employees were going to continue their supportof the Union, he offered a blank check to pay forthe services of a lawyer in setting up an independ-ent union. McKinnon's account of the incident isthat when he was called into the meeting Bilskyinquired as how employees could withdraw fromthe Union if they felt that they had erred in joiningand supporting it. McKinnon,accordingto his ac-count,stated that a legal document would be neces-sary and, although he could make no commitment,possibly the Company would pay the fee for suchan attorney.The evidence clearly establishes thatMcKinnon made either a firm commitment respect-ing company payment of an attorney fee for ser-vices in connectionwith employee withdrawal fromtheUnion or an intimationthat the Companywould seriously consider such a payment. In eitherevent his statements on the occasion plainly con-stitute interference with the right of employees tomake their own decisions respecting unionrepresentation.Respondent's reliance onFrito-Lay, Inc.,151NLRB 28, andN.L.R.B. v. Reeves Broadcasting andDevelopment Corporation,336 F.2d 590 (C.A. 4), ismisplaced. I find and conclude that in the course ofthe December 23 afternoon meeting McKinnon of-fered to pay the attorney's fee necessary to effectu-ateemployee withdrawal from the Union andthereby interfered with the employees' rights underSection 8(a)(1) of the Act.4D. Threat of Discharge and Creation of Impressionof SurveillanceHolger "Hack" Grunlund, a truckdriver, is thesenior employee in the bargaining unit and was the'At a subsequent meeting on December27 all 10unit employees met inthe lunchroomwith Jack Wittockwho askedtheirdecision regarding for-207leader in organizational activity on behalf of theUnion. He testified that sometime in March 1967he was called in to Jack Wittock's office and toldthat he was being warned for interference withwork on the dock, that the Union had been notifiedof the warning, and that if it happenedagain hewould be laid off. Grunlund also testified that inthismeeting Wittock accused him of being out toget the Company and of being the leader. Wittock'stestimony is that the warning was based on Grun-lund's gathering of the warehousemen about thedock during working hours. The evidence plainlyfails to make out a case of threat to discharge forunion activity.With respect to the creation of theimpression of surveillance it cannot be said in thecircumstances of this case that, assuming Wittockmade the statement that Grunlund was the leaderof the union activity, that would constitute thecreation of an impression of surveillance particu-larly in view of the indications that some union ac-tivitywas openly carried on by Grunlund on com-pany premises.E.Threat To HireRelativesThe complaint alleges, and the Company denies,that on or about May 1 and 3, 1967, Jack Wittockthreatened to hire his relatives to vote the Unionout after a 1-year contract. About a week prior tothe State Mediation Board election respecting em-ployee acceptance or rejection of the Company'sproposed agreement employees were given copiesof the company proposal which was for a 1-yearterm. Bilsky testified that on this occasion he askedWittock why he resented the union shop and thatWittock replied that it really made no difference ina 1-year contract and said, "What's to stop mefrom hiring eight or ten of my relatives, and puttingthis vote in my favor in the next election, and thatwould be the end of the union." Burkman testifiedto a substantially identical conversation with Wit-tock on May 3.Wittock testified that on that day he talked toemployees individually about their status under thecompany profit-sharing plan and also the Com-pany's final contract proposal. His account is thatBilsky stressed the employees' desire for a unionshop and in that connection Wittock replied thatthe Company could, either under a union shop oran open shop, hire friends and relatives to ensure aprocompany majority but that it had not done so inthe December election and he couldn't see why itwould happen later.Icredit the testimony of Bilsky and Burkman asagainst that of Wittock and find that in May 1967prior to the State Board election Wittock interferedwith employees' self-organization by impliedlythreatening to hire relatives to vote the Union outafter a 1-year contract.matron of an independentunionand was told that the employees werecommitted to the Teamsters. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDF.Elimination of the Christmas BonusThe evidence reveals that forsome8 or 10 yearsprior to the 1966 Christmas season the Companyhad sponsored Christmas parties for all employeesand their wives and for the years 1963, 1964, and1965 all employees received $50 cash bonuses. Nocash bonuses were distributed to employees (boththose in and outside the bargaining unit) at theDecember 1966 Christmas party which was heldDecember 10, 1966, at the Hollywood Supper Cluband was somewhat more pretentious and expensivethan those immediately preceding it. The GeneralCounsel contends that the failure to pay a Christ-mas bonus on the occasion of the 1966 Christmasparty was both discriminatory within the meaningof Section 8(a)(3) and a refusal to bargain withinthe meaning of Section 8(a)(5) of the Act. Sincethe evidence clearly indicates that the withholdingof a cash bonus in December 1966 affected notonly those employees who supported the Union butthose in the unit who did not as well as all of thelarger number of nonunit employees and in view ofthe lack of specific indications of union animus inthe departure from precedent, I conclude that theevidence does not preponderate in favor of the con-clusion that the 1966 withholding of a cash bonusconstituteddiscriminatory treatmentwithin themeaning of Section 8(a)(3) of the Act.The refusal to notify and consult with the Unionconcerningthe departure from precedent, however,stands on different footing. I conclude that in thecircumstances of a 3-year practice of paying auniform cash bonus of $50 at Christmas time toemployees, the departure from that practice follow-ing the Union's securing representative status con-stituted a unilateral alteration of a term or condi-tion of employment. The circumstance that theremight have been justification in the departure fromprecedent does not justify management's failure tonotify and on request discuss the situation with thebargainingrepresentative.By its unilateralwithholding of the Christmas bonus in 1966 fromemployees in the bargaining unit, the Company hasengaged in an unlawful refusal to bargain within themeaning of Section 8(a)(5) of the Act.New Or-leans Board of Trade, Ltd.,152 NLRB 1258.G.Discriminatory and Unilateral Reduction inHours of WorkThe complaint alleges and the answer denies thatthe Company engaged in unfair labor practices inthe nature of refusal to bargain and discriminationby company action in December 1966 andthereafterbyunilaterallyand discriminatorilyreducing employee worktime through changes inshift and lunch periods,starting times, and othermethods.The contentions respecting changes in shift andlunch hours relate to employees DeNeve, Freeman,Bilsky, and Hamby. DeNeve, who had worked inthe pipe shop since sometime in 1965,testified thatafter some 2 to 3 months in the pipe shop his work-ing hours were changed from 8 to 5 to 7 to 5, withanunpaid lunch hour.Sometime after theDecember 27 meeting in the lunchroom Rahoichanged his hours to the 8 to 5 schedule resultingin the loss of 5 hours' weekly overtime at rate andone-half.Freeman testified that sometime inJanuary 1967his hours of work were changed by increasing thelength of his unpaid lunch period by one-half hourwith resultant loss of regular weekly overtime. Itappears, however, as both the General Counsel andCompany point out in their briefs, that Freemanerred in placing the change as occurring in Januaryand that in fact it occurred in December.Bilskyand Hambyalso testified to a similar increase ofone-half hour in their unpaid lunch periods aboutJanuary 1, 1967.In addition to the foregoing the General Counselalleges a discriminatory and unilateral reduction ingenerally reducing the overtime hours of thewarehousemen and truckdrivers.It is also allegedthat the reduction of overtime was less in the caseof nonunion employees Servia,Struebing, andPeterson;but the record indicates that Petersonand Struebing were possessed of special qualifica-tions in that Peterson was the only unit employeequalified to do layout work and billing and thatStruebing was a trainee salesman.Italso appearsthat Servia possessed relatively superior qualifica-tions since he apparently bypassed the usual initialstage of loading work and was immediately engagedon hire in regular warehouse work.JackWittock testified that in mid-December1966, he instructed Rahoi to cut back on laborcosts in view of declining sales and a relatively un-favorable cash position. The documentary evidenceestablishes that the Company was experiencing asubstantial decline in sales. Furthermore the ratioof direct laborcosts to sales was running substan-tially higher than in prior years. The evidence alsoindicates that whereas in prior years some efforthad been made to furnish make-work employment,thatwas not feasible in the winter of 1966-67because of a relatively unsatisfactory cash positionas compared to prior years. Jack Wittock's uncon-tradicted testimony also establishes that in thewinter of 1966-67 office employees were also cutback as to overtime work.The changes in shift times, lunch periods, andovertime work effected in the winter of 1966-67 bythe Company are not shown by a preponderance ofthetestimony to have been discriminatorilymotivated. The evidence clearly establishes, how-ever, that there was no notice to or consultationwith the Union respecting changes in establishedhours of work and regularly scheduled overtime. Iconclude that, while there has been no unfair laborpractice in the nature of discrimination under Sec- WITTOCK SUPPLY COMPANY209tion 8(a)(3) of the Act, the Company engaged inan unfairlabor practice under Section 8(a)(5) oftheAct by its failure to notify and consult onrequest with the Union concerning the changes inexistingpracticeas to startingand shift times andregularly scheduled overtime.Stevenson Brick andBlock Company,160 NLRB 198.H. Elimination of Pickup Truck RunsThe complaintalleges andthe Company deniesan unlawful refusal to bargain in the unilateraleliminationof employee truck routes. The evidencereveals that prior to January 1, 1967, the companydrivers, Grunlund andBurkman,did most of theirdriving on outbound runs over somewhat well-established schedules and routes. It also indicatesthatincoming materialswere mainly transportedfrom suppliers to the Company by common carrierbut that incomingmaterialsfrom the Company'sprincipal supplier, Kohler, of Kohler,Wisconsin,were generally hauled by the Company's ownequipment and drivers on semimonthly pickup runsto Kohler. It is clear thatsometimein January 1967the Company ceased making pickup runs from Ko-hler andarrangedfor the transportation of incom-ing materialfrom Kohler by Prefab Trucking Com-tany. In this regard I credit the testimony of driversurkmanand Grunlund that they made no pickupruns from Kohler after January 1, 1967, up to thecommencementof the strike. I also credittestimony of Jack Wittock that the decision to uti-lize Prefab services resulted from a combination ofcircumstances:the agingof company equipment,needof substantial overhaul of such equipmentcoupled with a lack of funds to make required over-haul at thetime, anda 50-percent concessionrespecting a minimumweight limitation on the partof Prefab in December 1966.Thereappears tobe no question but that thedecisionto change from company equipment toPrefab hauling was economically and not dis-criminatorily motivated. Neither can there be anyquestion but that change to Prefab constituted asignificant impairmentof the earnings of the driverssincethe distance involved (some 157 miles eachway) is such that the elimination of the run eitherdeprived the drivers of substantially a whole day'swork or of the loss suffered due to a lower rate ifthey were put on warehouse work. The evidence in-dicates, however, that the Company had utilizedthe services of common carriers in pickups fromKohler and its other major suppliers on previousoccasions. It does not appear that the Company hasdisposed of any of its hauling equipment, nor unlikeAdelson, Inc.,163 NLRB 407, does it appear thatthe Union ever requested bargaining on the matter.Under all the circumstances set forth above I con-clude that the Company's action in increasing itsuse of Prefab in pickup hauls from Kohler did notamount to an unfair labor practice.1.The Discriminatory Layoffs1.Kenneth HambyKenneth Hamby was hired October 1, 1966, as awarehouseman and at all material times was the jun-ior employee in point of service with the Com-pany.He was laid off January 3, 1967, his firstworkday after the holidays, when Rahoi told him hewas laid off due to slack work. No mention wasmade as to the probable duration of the layoff.Hamby had signed a union authorization card, paiddues, and attended one meeting but does not ap-pear to have been otherwise active for the Unionand certainly not as active as Grunlund and, ap-parently,Mercier. Under all the circumstances ofthis case, however, including the relatively smallsize of the warehouse operation and the testimonyywhich I credit that on election day Jack Wittockreferred to Hamby, along with Bilsky and Freeman,as a unionsupporter, I conclude that the Companyknew of his support of the Union.Hamby was, however, the junior employee in theunit and the evidence indicates that the Companywas experiencing not only a decline in sales but alsoa substantial impairment of its cash position. Alsothere was an economically motivated decision toeliminatecertainmake-work projects which hadbeen furnished employees in the slack seasons ofprior years. Rahoi appears to have been the one toselect Hamby for layoff and I credit his testimonythat the decision was on thebasisthat Hamby wasthe junior employee.While there is no doubt of the Company's op-position to the Union and of its knowledge thatHamby was a union supporter, the recordindicatesthat his layoff as the junior employee was based oneconomic considerations and clearly does not pre-ponderate in favor of the conclusion that he waslaid off in reprisal for his relativelyinsignificantunion activity.2.Emil NygardNygard, father-in-law of Grunlund, the employeeleader ofunion organizationalefforts, was hired byS Hamby was offered recall by company letter dated March14, 1967Sometime in January1967 Hambyencountered McKinnonand Jack Wit-tock at a supper club. On that occasion Jack Wittock apparently expressedhis surprise that Hamby had been a union supporterThe General Counselurges that a violation,unalleged in the complaint,be found in the contentsof this casual conversation it does not appear, however, that this waslitigated as a violation nor does it appear that any questioning of Hambywas not attributable solely to one Moss whose connection or capacity withthe Company is unexplained 210DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Company in 1959 as a maintenance employee,transferred 1 year later to the pipe shop job in thewarehouse,and on January 1, 1966, voluntarilyreduced his hours to 3 per day,spent mainly insweeping and minor maintenancework,to retainsocial security eligibility.As a part-time employeehe was not among the eligible voters in the unionelection.On the first day of the strike, May 17,1967, Jack Wittock asked him what Grunlund wasgoing to do and Nygard replied that he had nothingto do with Grunlund and the boys. On the followingday Jack Wittock, according to both Nygard andJackWittock,offered him full-time employmentbut Nygard demurred at taking on more than his 3-hour employment.On the night of Sunday,May 19,Jack Wittock called and told him that there wastrouble at the gate and that Nygard should not re-port until further notice.No further notice was everreceived,and Nygard was replaced by Berg, also asocial security retiree.Jack Wittock testified that Nygard was laid offbecause of his relationship to Grunlund, and,somewhat remotely,to Burkman,and his apprehen-sion thatNygard wouldfurnish information to thestrikers as to the routing of company trucks par-ticularly in view of a union letter of May 15, 1967,to company customers intimating that they mightundergo union picketing of company trucks at theirpremises.Wittock also testified that he had a reportfrom Petersonof Nygard'scommunicating withpickets at the company fence.Peterson testified tothe giving of such report to Wittock on the secondday of the strike after he saw Nygard near the com-pany fence and near Grunlund and other union sup-porters.While the contention is also made that the,layoff of Nygard was also motivated by consider-ations of economy, I discount this assertion in viewof his replacement by Berg who performed substan-tially the same work.Nygard testified that, although he exchanged"Goodmornings"with the strikers through thefence, he did so at a distance of some 100 feet andnever furnished them information as to deliveryroutes.I found him a thoroughly credible witness. Itis also noted that Wittock never questioned Nygardconcerning any leaking of information to thestrikers nor does it appear that Nygard was in anyposition to acquire such information.On all theevidence I conclude that the only reason for thelayoff of Nygard was his relation to Grunlund, oneof those active for the Union.His discharge con-stituted an unfair labor practice within the scope ofSection 8(a)(3).Golub Bros.Concessions,140NLRB 120.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in sectionIII,above,and there found to constitute unfairlabor practices,occurring in connection with theo erationsof the Companyas setforthin section I,above, have a close,intimate,and substantial rela-tionto trade, traffic, andcommerce among theseveral States,and tendto lead tolabor disputesburdening and obstructing such commerce and thefreeflow thereof.V.THE REMEDYIn view of the findings set forth above to the ef-fect that the Company has engaged in unfair laborpractices affecting commerce,itwillbe recom-mended that it be required to cease and desist fromsuch unfair labor practices and take appropriate af-firmative action including the offering of reinstate-ment to Emil Nygardwith backpaycomputed in ac-cordance with the remedial principles set forth inF.W. WoolworthCompany,90 NLRB289, andIsisPlumbing&Heating Co.,138 NLRB716. Since thelayoff of Nygardhas been found to be in reprisalfor employees'participation in the exercise ofrights guaranteed in the Act, the cease-and-desistprovisions recommended should be appropriatelybroad.,N.L.R.B.v.EntwistleMfg. Co.,120 F.2d532 (C.A. 4).On the basis of the foregoing findings of fact andupon the entire record in this case,Imakethe fol-lowing:CONCLUSIONS OF LAW1.The Companyis an employer engaged in com-merce within the meaningof Section 2(6) and (7)of the Act.2.The Unionisa labor organizationwithin themeaning of Section2(5) of the Act.3.By interrogating an employee respectingwhether he and other employees were paying duesto theUnion in connectionwith an offer of finan-cial assistance in withdrawalfrom the Union and bysuchoffer offinancial assistance, the Company hasengaged in unfairlaborpracticesdefinedin Section8(a)(1) ofthe Act.4.By threatening employees withthe hiring ofrelativesof companyofficialsasameans ofdestroyirgthe Union's majority status, the Com-panyhas engaged in unfair labor practicesdefinedin Section 8(a)(1) ofthe Act.5.By layingoff and refusingto recallemployeeEmil Nygard because of his relationship to the em-ployee leader of concertedactivitieson behalf oftheUnion, the Companyhas engaged in unfairlabor prac' ces defined in Section 8(a)(3) and (1)of the Act.6.All truckdriversand warehousemenemployedby the Company,excluding the warehouse super-visor,office clericalemployeesand supervisors asdefined in theAct, constitutea unitappropriate forpurposesof collectivebargaining.7.At all timessinceDecember7, 1966, theUnion has been the exclusive representative for WITTOCK SUPPLY COMPANY211purposes of collective bargaining of employees inthe aforesaid unit.8.By eliminating a customary Christmas bonusand byreducing employee work opportunities andregularly scheduled overtime by changing shift andlunch periods,allwithout notice to or consultationand bargaining with the Union,the Company hasengaged in unfair labor practices defined in Section8(a)(5) and(1) of the Act.9.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.10.Except as specifically found herein, theCompany has not engaged in unfair labor practicesalleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law,and upon the entire recordin this case,it isrecommended that the Company,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees concerning whetherthey are paying dues to the Union for the purposeof including their withdrawal from the Union.(b)Offering employees financial assistance inconnection with their withdrawing from member-shi in the Union.(c) Threatening employees with the hiring ofrelatives of company officials as a means of dis-sipatingthe Union's representative status.(d) Laying off and refusing to recall employeesbecause of their relationship to other employees ac-tive in concerted activities protected under the Act.(e)Refusing to bargain with the Union by uni-laterally and without notice to or consultation withtheUnion eliminating a customary bonus andcustomary regularly scheduled overtime.(f) In anymanner interferingwith,restraining,or coercing employees in the exercise of their rightsguaranteed under Section7 of the Act.2.Take the following affirmative action which isnecessary and appropriate to effectuate the policiesof the Act:(a)Offer Emil Nygard immediate and full rein-statement to his former or a substantially equivalentposition without prejudice to his seniority and otherrights and privileges, and make him whole for lossof earnings in accordance with the provisions ofthis Decision above entitled "The Remedy. "6(b) Preserve and, upon request, make availableto the Board or its agents,for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary or appropriate toanalyze and give effect to the backpay require-ments hereof.(c)Upon request, bargain collectively with theUnion with respect to customary bonuses, shiftstarting and ending hours, and duration of lunchperiods, and embody any understanding reached asa result of such bargaining in a signed memoran-dum of agreement.(d) Post at its premises copies of the attachednotice marked "Appendix."' Copies of said notice,on forms provided by the Regional Director for Re-gion 30, after being duly signed by the Company'sauthorized representative, shall be posted im-mediately upon receipt thereof, and bemaintainedthereafter for 60 consecutive days, in conspicuousplaces, including all places where notices to em-1ployees are customarily posted. Reasonable steps'shall be taken by the Company to ensure that saidnotices arenot altered, defaced, or covered byother material.(e)Notify the Regional Director for Region 30,inwriting,within 20 days from the date of thisDecision, what steps have been taken to comply,with the terms hereof.8IT IS FURTHER RECOMMENDEDthat the complaintbe dismissed with respect to those allegations of un-fair labor practices not herein found to have beencommitted.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board,and inorder to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT question employees as towhether they are paying dues to TeamstersLocal Union No. 328, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America.WE WILL NOT offer employees financialassistancein connection with replacement ofthe above-named Teamsters local by any otherunion.WE WILL NOT threaten employees with thedestruction of the above-named Teamsters lo-cal'smajority status by the hiring of numbersof relatives of company officials.' Since Nygard is approaching the ageof 69years, no provisions arerecommended herein respecting the possibility of his service in the ArmedForces.r In the event that this RecommendedOrder is adopted by theBoard, thewords "a Decisionand Order" shall be substituted for the words "theRecommendedOrder of aTrial Examiner"in thenotice. In the furtherevent that the Board'sOrder is enforcedby a decree of a United StatesCourt of Appeals, the words "a Decree of the UnitedStatesCourt of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order"" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read- "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith."353-177 0 - 72 - 15 212DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT layoff employeesbecause theyare relatives of other employees who areleaders in activities on behalf of the above-named Teamsters local.WE WILL NOTrefuse to bargain with theabove-named Teamsters local by eliminatingChristmas bonuses and customary overtimewithout notice to and bargaining with theaforesaidTeamsters local andWE WILL onrequest bargain with the Teamsters on theseand other matters of collective bargaining. Theappropriate unit for collective bargaining is:All truckdriversand warehousemen em-ployed by the Company, excluding thewarehouse supervisor,office clerical em-ployees and supervisors as defined in theAct.WE WILL offerEmil Nygard immediate andfull reinstatement to his former or a substan-tially equivalent position and make him wholefor loss of pay as a result of our discriminatingagainst him.All our employees are free to join or assist theTeamsters Local No. 328.WITTOCK SUPPLYCOMPANY(Employer)DatedBy(Representative) (Title)Thisnotice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice,Second Floor Commerce Building, 744NorthFourth Street,Milwaukee,Wisconsin 53203,Telephone 272-3861.